Exhibit 10.11

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Roan Resources LLC, a Delaware limited liability company (the “Company”), and
Greg Condray (“Employee”) effective as of November 6, 2017 (the “Effective
Date”).

1. Employment. During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as Executive Vice
President of the Company and in such other position or positions as may be
assigned from time to time by the board of directors (the “Board”) of the
Company or the Chief Executive Officer of the Company (the “Chief Executive
Officer”).

2. Duties and Responsibilities of Employee.

(a) During the Employment Period, Employee shall devote Employee’s full business
time, attention and best efforts to the businesses of the Company and its direct
and indirect subsidiaries (collectively, the Company and its direct and indirect
subsidiaries are referred to as the “Company Group”) as may be requested by the
Board or the Chief Executive Officer from time to time. Employee’s duties shall
include those normally incidental to the position(s) identified in Section 1, as
well as such additional duties as may be assigned to Employee by the Board or
the Chief Executive Officer from time to time, which duties may include
providing services to other members of the Company Group in addition to the
Company. Employee may, without violating this Section 2(a), (i) as a passive
investment, own publicly traded securities in such form or manner as will not
require the performance of any services by Employee in the operation of the
entities in which such securities are owned; (ii) engage in charitable and civic
activities; or (iii) with the prior written consent of the Board, engage in
other personal and passive investment activities, in each case, so long as such
interests or activities do not interfere with Employee’s ability to fulfill
Employee’s duties and responsibilities under this Agreement and are not
inconsistent with Employee’s obligations to the Company Group or competitive
with the business of the Company Group.

(b) Employee hereby represents and warrants that Employee is not the subject of,
or a party to, any employment agreement, non-competition, non-solicitation,
restrictive covenant, non-disclosure agreement, or any other agreement,
obligation, restriction or understanding that would prohibit Employee from
executing this Agreement or fully performing each of Employee’s duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect any of the duties and responsibilities that may now or in the
future be assigned to Employee hereunder. Employee expressly acknowledges and
agrees that Employee is strictly prohibited from using or disclosing any
confidential information belonging to any prior employer in the course of
performing services for any member of the Company Group, and Employee promises
that Employee shall not do so. Employee shall not introduce documents or other
materials containing confidential information of any such prior employer to the
premises or property (including computers and computer systems) of any member of
the Company Group.

(c) Employee owes each member of the Company Group fiduciary duties (including
(i) duties of loyalty and disclosure and (ii) such fiduciary duties that an
officer of the Company would have if the Company were a corporation organized
under the laws of the State of Delaware), and the obligations described in this
Agreement are in addition to, and not in lieu of, the obligations Employee owes
each member of the Company Group under statutory and common law.



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay to Employee
an annualized base salary of $400,000 (the “Base Salary”) in consideration for
Employee’s services under this Agreement, payable in substantially equal
installments in conformity with the Company’s customary payroll practices for
similarly situated employees as may exist from time to time, but no less
frequently than monthly.

(b) Annual Bonus. Employee shall be eligible for discretionary bonus
compensation with a target of 100% of Employee’s Base Salary for each complete
calendar year that Employee is employed by the Company hereunder (the “Annual
Bonus”). The performance targets that must be achieved in order to be eligible
for certain bonus levels shall be established by the Board (or a committee
thereof) annually, after consultation with management, in its sole discretion,
and communicated to Employee within the first ninety (90) days of the applicable
calendar year (the “Bonus Year”). Notwithstanding the foregoing, Employee shall
be eligible to receive a discretionary pro rata bonus for the portion of the
2017 calendar year that Employee is employed by the Company hereunder (the “2017
Bonus”). Each Annual Bonus (including the 2017 Bonus), if any, shall be paid as
soon as administratively feasible after the Board (or a committee thereof)
certifies whether the applicable performance targets for the applicable Bonus
Year have been achieved, but in no event later than March 15 following the end
of such Bonus Year. Notwithstanding anything in this Section 3(b) to the
contrary, no Annual Bonus (including the 2017 Bonus), if any, nor any portion
thereof, shall be payable for any Bonus Year unless Employee remains
continuously employed by the Company from the Effective Date through the date on
which such Annual Bonus or 2017 Bonus is paid.

(c) Initial Equity Award. Subject to approval of the Board or a committee
thereof, within sixty (60) days of the Effective Date the Company will create a
plan (the “Management Incentive Plan”) that includes a pool equal to a target
amount of 1.0-1.25% of the then-existing value of the outstanding equity of the
Company for the grant of sign-on, equity-based awards to new officers (the
“Management Sign-On Pool”), including Employee. Subject to approval of the Board
or a committee thereof, Employee will receive a one-time, equity-based award
from the Management Sign-On Pool with three-year cliff vesting, subject to the
terms of the Management Incentive Plan and the applicable award agreement. The
Company expects this award, if approved by the Board or a committee thereof, to
have an estimated target grant date fair value of approximately $2,200,000, if
all performance, vesting, and other goals established by the Board or a
committee thereof are achieved or exceeded. The award described in this
Section 3(c) will be subject in all respects to the terms of the Management
Incentive Plan and award agreement, as may be approved by the Board or a
committee thereof.

(d) Annual Equity-Based Awards. Subject to approval of the Board or a committee
thereof, Employee will be eligible to receive annual equity-based awards for
each complete calendar year that Employee is employed by the Company hereunder
following 2017, with a potential grant date fair value of up to $1,000,000 for
each such award if all performance,

 

2



--------------------------------------------------------------------------------

vesting, and other goals established by the Board or a committee thereof are
achieved or exceeded with respect to such award. Each award described in this
Section 3(d) will be subject in all respects to the terms of the Management
Incentive Plan and applicable award agreement, as may be approved by the Board
or a committee thereof. All applicable award agreements shall provide for
accelerated vesting of all such awards that remain unvested upon termination of
this Agreement due to Employee’s death, subject to the timely execution and
delivery to the Company of a Release (as defined below) by Employee’s estate;
provided, however, that if any such awards are subject to a performance
requirement (other than continued employment or service by Employee), then such
awards shall not become immediately fully vested upon termination of this
Agreement due to Employee’s death and shall remain subject to the terms and
conditions set forth in the applicable award agreement(s) pursuant to which such
awards were granted.

(e) Signing Bonus. Within ten (10) days following the Effective Date, the
Company shall pay Employee a one-time signing bonus of $250,000, less applicable
taxes and other withholdings (the “Signing Bonus”). Employee acknowledges and
agrees that, in the event Employee’s employment is terminated on or prior to the
first anniversary of the Effective Date pursuant to Sections 7(a) or 7(e) below,
then Employee will repay the Company the full amount of the Signing Bonus, which
repayment shall occur no later than sixty (60) days following the Termination
Date (as defined below).

4. Term of Employment. The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the third (3rd) anniversary of the Effective Date (the “Initial Term”). On the
third (3rd) anniversary of the Effective Date and on each subsequent anniversary
thereafter, the term of Employee’s employment under this Agreement shall
automatically renew and extend for a period of twelve (12) months (each such
twelve (12)-month period being a “Renewal Term”) unless written notice of
non-renewal is delivered by either party to the other not less than sixty
(60) days prior to the expiration of the then-existing Initial Term or Renewal
Term, as applicable. Notwithstanding any other provision of this Agreement,
Employee’s employment pursuant to this Agreement may be terminated at any time
in accordance with Section 7. The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

5. Business Expenses. Subject to Section 23, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such reimbursement, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation. In no event shall any reimbursement be
made to Employee for any expenses incurred after the date of Employee’s
termination of employment with the Company.

6. Benefits. During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other similarly
situated Company executive employees are eligible to participate, subject to the
terms and conditions of the applicable plans and programs in effect from time to
time. The Company shall not, however, by reason of this Section 6, be obligated
to institute, maintain, or refrain from changing, amending, or discontinuing,
any such plan or policy, so long as such changes are similarly applicable to
similarly situated Company executive employees generally.

 

3



--------------------------------------------------------------------------------

7. Termination of Employment.

(a) Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for “Cause.” For purposes of this Agreement, “Cause” shall mean:

(i) Employee’s material breach of this Agreement or any other written agreement
between Employee and one or more members of the Company Group, including
Employee’s breach of any representation, warranty or covenant made under any
such agreement, or Employee’s violation of any workplace-related law or breach
of any policy or code of conduct established by a member of the Company Group
and applicable to Employee;

(ii) the commission of gross negligence, willful misconduct, breach of fiduciary
duty, fraud, theft or embezzlement on the part of Employee;

(iii) the commission by Employee of, or conviction or indictment of Employee
for, or plea of nolo contendere by Employee to, any felony (or state law
equivalent) or any crime involving moral turpitude; or

(iv) Employee’s willful failure or refusal, other than due to Disability, to
perform Employee’s obligations pursuant to this Agreement or to follow any
lawful directive from the Board, as determined by the Board (sitting without
Employee, if applicable);

provided, however, that if Employee’s actions or omissions as set forth in
Section 7(a)(i) or (iv) are of such a nature that the Board determines they are
curable by Employee, a termination of Employee’s employment shall not be deemed
to be for Cause unless and until (A) the Company provides Employee with written
notice setting forth the specific facts or circumstances constituting Cause
within thirty (30) days after the Board has actual knowledge of such facts or
circumstances, and (B) Employee has failed to cure such facts or circumstances
within thirty (30) days after receipt of such written notice. The parties agree,
however, that such notice and opportunity to cure are not required with respect
to actions or omissions set forth in Section 7(a)(ii) and (iii).

(b) Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon written notice to Employee.

(c) Employee’s Right to Terminate for Good Reason. Employee shall have the right
to terminate Employee’s employment with the Company at any time for “Good
Reason.” For purposes of this Agreement, “Good Reason” shall mean:

(i) a material diminution in Employee’s Base Salary, title or duties;

 

4



--------------------------------------------------------------------------------

(ii) a material breach by the Company of any of its covenants or obligations
under this Agreement or any other written agreement between the parties; or

(iii) a change by the Company in Employee’s principal place of employment to a
location more than fifty (50) miles from the location of Employee’s principal
place of employment on the Effective Date.

Notwithstanding the foregoing provisions of this Section 7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 7(c)(i), (ii)
or (iii) giving rise to Employee’s termination of employment must have arisen
without Employee’s consent; (B) Employee must provide written notice to the
Board of the existence of such condition(s) within thirty (30) days after
Employee’s knowledge of the existence the initial occurrence of such
condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice; and (D) the date of Employee’s termination of employment must occur
within ninety (90) days after the initial occurrence of the condition(s)
specified in such notice.

(d) Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with Company shall terminate with no further obligation under this
Agreement of either party hereunder. For purposes of this Agreement, a
“Disability” shall exist if Employee is unable to perform the essential
functions of Employee’s position (after engaging in an interactive process with
Employee and accounting for reasonable accommodation, if either is applicable
and required by applicable law), due to physical or mental impairment or other
incapacity that continues, or can reasonably be expected to continue, for a
period in excess of one hundred-twenty (120) consecutive days or one
hundred-eighty (180) days, whether or not consecutive (or for any longer period
as may be required by applicable law), in any twelve (12)-month period. The
determination of whether Employee has incurred a Disability shall be made in
good faith by the Board after reviewing and considering relevant information
from an appropriate physician or other healthcare provider (and Employee shall
cooperate with the Company in providing all reasonably requested information or
evaluations in order to facilitate such a determination).

(e) Employee’s Right to Terminate for Convenience. In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, upon thirty (30) days’
advance written notice to the Company; provided, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a termination of employment pursuant to Section 7(b)).

 

5



--------------------------------------------------------------------------------

(f) Effect of Termination.

(i) If Employee’s employment hereunder is terminated prior to the expiration of
the then-existing Initial Term or Renewal Term, as applicable, by the Company
without Cause pursuant to Section 7(b), or is terminated by Employee for Good
Reason pursuant to Section 7(c), then so long as (and only if) Employee:
(A) executes on or before the Release Expiration Date (as defined below), and
does not revoke within the time provided by the Company to do so, a release of
all claims in a form acceptable to the Company (the “Release”), which Release
shall release each member of the Company Group and their respective affiliates,
and the foregoing entities’ respective shareholders, members, partners,
officers, managers, directors, fiduciaries, employees, representatives, agents
and benefit plans (and fiduciaries of such plans) from any and all claims that
may be lawfully released, including any and all causes of action arising out of
Employee’s employment with the Company and any other member of the Company Group
or the termination of such employment, but excluding all claims to severance
payments Employee may have under this Section 7; and (B) abides by the terms of
each of Sections 9, 10 and 11, then the Company shall make severance payments,
less deductions for applicable taxes and withholdings, to Employee in a total
amount equal to twenty-four (24) months’ worth of Employee’s Base Salary for the
year in which such termination occurs (such total severance payments being
referred to as the “Severance Payment”). The Severance Payment will be reported
on IRS Form W-2. The Severance Payment will be divided into twelve
(12) substantially equal installments. On the Company’s first regularly
scheduled pay date that is on or after the date that is sixty (60) days after
the date on which Employee’s employment terminates (the “Termination Date”), the
Company shall pay to Employee, without interest, a number of such installments
equal to the number of such installments that would have been paid during the
period beginning on the Termination Date and ending on the Company’s first
regularly scheduled pay date that is on or after the date that is sixty
(60) days after the Termination Date had the installments been paid on a monthly
basis commencing on the Company’s first regularly scheduled pay date coincident
with or next following the Termination Date, and each of the remaining
installments shall be paid on a monthly basis thereafter; provided, however,
that (1) to the extent, if any, that the aggregate amount of the installments of
the Severance Payment that would otherwise be paid pursuant to the preceding
provisions of this Section 7(f)(i) after March 15 of the calendar year following
the calendar year in which the Termination Date occurs (the “Applicable
March 15”) exceeds the maximum exemption amount under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to Employee in a
lump sum on the Applicable March 15 (or the first Business Day preceding the
Applicable March 15 if the Applicable March 15 is not a Business Day) and the
installments of the Severance Payment payable after the Applicable March 15
shall be reduced by such excess (beginning with the installment first payable
after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess), and (2) all
remaining installments of the Severance Payment, if any, that would otherwise be
paid pursuant to the preceding provisions of this Section 7(f)(i) after
December 31 of the calendar year following the calendar year in which the
Termination Date occurs shall be paid with the installment of the Severance
Payment, if any, due in December of the calendar year following the calendar
year in which the Termination Date occurs. “Business Day” shall mean any day
except a Saturday, Sunday or other day on which commercial banks in New York,
New York or Oklahoma City, Oklahoma are authorized or required by law to be
closed.

 

6



--------------------------------------------------------------------------------

(ii) Notwithstanding anything herein to the contrary, the Severance Payment (and
any portion thereof) shall not be payable if Employee’s employment hereunder
terminates upon the expiration of the then-existing Initial Term or Renewal
Term, as applicable, as a result of a non-renewal of the term of Employee’s
employment under this Agreement by the Company or Employee pursuant to
Section 4.

(iii) If the Release is not executed and returned to the Company on or before
the Release Expiration Date, and the required revocation period has not fully
expired without revocation of the Release by Employee, then Employee shall not
be entitled to any portion of the Severance Payment. As used herein, the
“Release Expiration Date” is that date that is twenty-one (21) days following
the date upon which the Company delivers the Release to Employee (which shall
occur no later than seven (7) days after the Termination Date) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is
forty-five (45) days following such delivery date. The parties agree, however,
that the Release Expiration Date may be extended from time to time by written
agreement of the parties.

(g) After-Acquired Evidence. Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company determines that Employee is eligible
to receive the Severance Payment pursuant to Section 7(f) but, after such
determination, the Company subsequently acquires evidence or determines that
Employee has failed to abide by the terms of Sections 9, 10 or 11, then the
Company shall have to seek appropriate relief from a court of competent
jurisdiction to cease the payment of any future installments of the Severance
Payment and seek the return to the Company of all installments of the Severance
Payment received by Employee prior to the date that such court lawfully
determines that the conditions of this Section 7(g) have been satisfied.

8. Disclosures. Promptly (and in any event, within three (3) Business Days) upon
becoming aware of (a) any actual or potential Conflict of Interest or (b) any
lawsuit, claim or arbitration filed against or involving Employee or any trust
or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board. A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with, or create an appearance of a conflict with, Employee’s
duties, responsibilities, authorities, or obligations for and to the Company
Group.

9. Confidentiality. In the course of Employee’s employment with the Company and
the performance of Employee’s duties on behalf of the Company Group hereunder,
Employee will be provided with, and will have access to, Confidential
Information (as defined below). In consideration of Employee’s receipt and
access to such Confidential Information and in exchange for other valuable
consideration provided hereunder, and as a condition of Employee’s employment,
Employee shall comply with this Section 9.

 

7



--------------------------------------------------------------------------------

(a) Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by directive of the Board, Employee shall not
disclose any Confidential Information to any person or entity and shall not use
any Confidential Information except for the benefit of the Company Group.
Employee acknowledges and agrees that Employee would inevitably use and disclose
Confidential Information in violation of this Section 9 if Employee were to
violate any of the covenants set forth in Section 10. Employee shall follow all
Company policies and protocols regarding the physical security of all documents
and other materials containing Confidential Information (regardless of the
medium on which Confidential Information is stored). The covenants of this
Section 9(a) shall apply to all Confidential Information, whether now known or
later to become known to Employee during the period that Employee is employed by
or affiliated with the Company or any other member of the Company Group.

(b) Notwithstanding any provision of Section 9(a) to the contrary, Employee may
make the following disclosures and uses of Confidential Information:

(i) disclosures to other employees of the Company Group who have a need to know
the information in connection with the businesses of the Company Group;

(ii) disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Agreement and is in the best
interests of the Company Group;

(iii) disclosures and uses that are approved in writing by the Board; or

(iv) disclosures to a person or entity that has (x) been retained by a member of
the Company Group to provide services to one or more members of the Company
Group and (y) agreed in writing to abide by the terms of a confidentiality
agreement.

(c) Upon the expiration of the Employment Period, and at any other time upon
request of the Company, Employee shall promptly surrender and deliver to the
Company all documents (including electronically stored information) and all
copies thereof and all other materials of any nature containing or pertaining to
all Confidential Information and any other Company Group property (including any
Company Group-issued computer, mobile device or other equipment) in Employee’s
possession, custody or control and Employee shall not retain any such documents
or other materials or property of the Company Group. Within ten (10) days of any
such request, Employee shall certify to the Company in writing that all such
documents, materials and property have been returned to the Company.

(d) All trade secrets, non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during the
period that Employee is employed by the Company or any other member of the
Company Group (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to any member of the Company
Group’s businesses or properties, products or services (including all such
information relating to corporate opportunities, operations, future plans,
methods of doing business, business plans, strategies for developing business
and market share, research, financial and sales data, pricing terms,

 

8



--------------------------------------------------------------------------------

evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or acquisition targets or their requirements, the identity of key
contacts within customers’ organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names and marks) is defined as “Confidential Information.” Moreover, all
documents, videotapes, written presentations, brochures, drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
including or embodying any of such information, ideas, concepts, improvements,
discoveries, inventions and other similar forms of expression are and shall be
the sole and exclusive property of the Company Group and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement. For purposes of this Agreement, Confidential Information
shall not include any information that (i) is or becomes generally available to
the public other than as a result of a disclosure or wrongful act of Employee or
any of Employee’s agents; (ii) was available to Employee on a non-confidential
basis before its disclosure by a member of the Company Group; or (iii) becomes
available to Employee on a non-confidential basis from a source other than a
member of the Company Group; provided, however, that such source is not bound by
a confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group.

(e) Nothing in this Agreement shall prohibit or restrict Employee from lawfully
(i) initiating communications directly with, cooperating with, providing
information to, causing information to be provided to, or otherwise assisting in
an investigation by any governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Employee individually from any such Governmental Authorities;
(iii) testifying, participating or otherwise assisting in an action or
proceeding by any such Governmental Authorities relating to a possible violation
of law; (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law; or (v) making disclosures to
Employee’s retained attorneys for the purposes of seeking legal advice as to
Employee’s rights and obligations under this Agreement and/or relating to legal
recourse for possible violations of this Agreement or any law by the Company.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, Employee
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made to Employee’s
attorney in relation to a lawsuit for retaliation against Employee for reporting
a suspected violation of law; or (iii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. Nor
does this Agreement require Employee to obtain prior authorization from any
member of the Company Group before engaging in any conduct described in this
Section 9(e), or to notify any member of the Company Group that Employee has
engaged in any such conduct.

 

9



--------------------------------------------------------------------------------

10. Non-Competition; Non-Solicitation.

(a) The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company Group will be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and in
consideration of the Company providing Employee with access to Confidential
Information and as an express incentive for the Company to enter into this
Agreement and employ Employee, Employee has voluntarily agreed to the covenants
set forth in this Section 10. Employee agrees and acknowledges that the
limitations and restrictions set forth herein, including geographical and
temporal restrictions on certain competitive activities, are reasonable in all
respects, will not cause Employee undue hardship, and are material and
substantial parts of this Agreement intended and necessary to prevent unfair
competition and to protect the Company Group’s Confidential Information,
goodwill and legitimate business interests.

(b) During the Prohibited Period, Employee shall not, without the prior written
approval of the Board, directly or indirectly, for Employee or on behalf of or
in conjunction with any other person or entity of any nature:

(i) within the Market Area, directly or indirectly solicit the sale of goods,
services, or a combination of goods and services from the established customers
of any member of the Company Group; or

(ii) solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company Group to terminate his, her or its employment or
engagement with any member of the Company Group.

(c) Because of the difficulty of measuring economic losses to the Company Group
as a result of a breach or threatened breach of the covenants set forth in
Section 9 and in this Section 10, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.

(d) The covenants in this Section 10, and each provision and portion hereof, are
severable and separate, and the unenforceability of any specific covenant (or
portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.

(e) The following terms shall have the following meanings:

 

10



--------------------------------------------------------------------------------

(i) “Market Area” shall mean the Oklahoma counties of Canadian, Carter,
Cleveland, Garvin, Grady, Kingfisher, McClain, and Stephens, and any other
county located within the Merge/SCOOP/STACK play in the Anadarko Basin.

(ii) “Prohibited Period” shall mean the period during which Employee is employed
by any member of the Company Group and continuing for a period of twelve
(12) months following the date that Employee is no longer employed by any member
of the Company Group.

11. Ownership of Intellectual Property. Employee agrees that the Company shall
own, and Employee shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group that either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company. All of Employee’s works of authorship and associated copyrights created
during the period in which Employee is employed by or affiliated with the
Company or any member of the Company Group and in the scope of Employee’s
employment shall be deemed to be “works made for hire” within the meaning of the
Copyright Act. Employee shall perform, during and after the period in which
Employee is or has been employed by or affiliated with the Company or any other
member of the Company Group, all reasonable acts deemed necessary by the Company
to assist the Company Group, at the Company’s expense, in obtaining and
enforcing its rights throughout the world in the Company Intellectual Property.
Such acts may include execution of documents and assistance or cooperation
(i) in the filing, prosecution, registration, and memorialization of assignment
of any applicable patents, copyrights, mask work, or other applications, (ii) in
the enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Company Intellectual Property.

12. Arbitration.

(a) Subject to Section 12(b), any dispute, controversy or claim between Employee
and the Company arising out of or relating to this Agreement or Employee’s
employment with the Company will be finally settled by arbitration in Oklahoma
City, Oklahoma in accordance with the then-existing American Arbitration
Association (“AAA”) Employment Arbitration Rules. The arbitration award shall be
final and binding on both parties. Any arbitration conducted under this
Section 12 shall be heard by a single arbitrator (the “Arbitrator”) selected in
accordance with the then-applicable rules of the AAA. With the exception of the
initial AAA filing fee, all other fees of the AAA and the Arbitrator shall be
paid exclusively by the Company. The Arbitrator shall expeditiously hear and
decide all matters concerning the dispute. Except as

 

11



--------------------------------------------------------------------------------

expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony and evidence as
the Arbitrator deems relevant to the dispute before him or her (and each party
will provide such materials, information, testimony and evidence requested by
the Arbitrator), and (ii) grant injunctive relief and enforce specific
performance. The decision of the Arbitrator shall be reasoned, rendered in
writing, be final and binding upon the disputing parties and the parties agree
that judgment upon the award may be entered by any court of competent
jurisdiction.

(b) Notwithstanding Section 12(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections 9 through 11; provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 12.

(c) By entering into this Agreement and entering into the arbitration provisions
of this Section 12, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

(d) Nothing in this Section 12 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement.

13. Defense of Claims. During the Employment Period and thereafter, upon request
from the Company, Employee shall make reasonable efforts to cooperate with the
Company Group in the defense of any claims or actions that may be made by or
against any member of the Company Group that relate to Employee’s actual or
prior areas of responsibility.

14. Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in advance
in writing by Employee.

15. Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all Exhibits or Attachments referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. Unless the context requires otherwise, all references
herein to an agreement, instrument or other document shall be deemed to refer to
such agreement, instrument or other document as amended, supplemented, modified
and restated from time to time to the extent permitted by the provisions
thereof. All references to “dollars” or “$” in this Agreement refer to United
States dollars. The words “herein”, “hereof”, “hereunder” and other compounds of
the word “here” shall refer to the entire Agreement, including all Exhibits
attached hereto, and not to any particular provision hereof. Wherever the
context so requires, the masculine gender includes the feminine or neuter, and
the singular number includes the plural and conversely. All references to
“including” shall be construed as meaning “including without limitation.”
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party hereto, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
each of the parties hereto and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of the parties hereto.

 

12



--------------------------------------------------------------------------------

16. Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Delaware without
regard to its conflict of laws principles that would result in the application
of the laws of another jurisdiction. With respect to any claim or dispute
related to or arising under this Agreement, the parties hereby consent to the
arbitration provisions of Section 12 and recognize and agree that should any
resort to a court be necessary and permitted under this Agreement, then they
consent to the jurisdiction, forum and venue of the state and federal courts (as
applicable) located in Houston, Texas.

17. Entire Agreement and Amendment. This Agreement (and, with respect to
Sections 3(c) and 3(d) above, the Management Incentive Plan and applicable award
agreements) contains the entire agreement of the parties with respect to the
matters covered herein and supersede all prior and contemporaneous agreements
and understandings, oral or written, between the parties hereto concerning the
subject matter hereof. This Agreement may be amended only by a written
instrument executed by both parties hereto.

18. Waiver of Breach. Any waiver of this Agreement must be executed by the party
to be bound by such waiver. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time.

19. Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent to any member of the Company Group and to any successor
(whether by merger, purchase or otherwise) to all or substantially all of the
equity, assets or businesses of the Company.

20. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person,
(b) when sent by facsimile transmission (with confirmation of transmission) on a
Business Day to the number set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-Business Day, then it shall be deemed to have been
received on the next Business Day after it is sent, (c) on the first Business
Day after such notice is sent by express overnight courier service, or (d) on
the second Business Day following deposit with an internationally-recognized
second-day courier service with proof of receipt maintained, in each case, to
the following address, as applicable:

 

13



--------------------------------------------------------------------------------

If to the Company, addressed to:

Roan Resources LLC

14701 Hertz Quail Springs Pkwy

Oklahoma City, OK 73134

If to Employee, addressed to:

21. Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

22. Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board; and (c) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity or other entity in which any member of the Company
Group holds an equity interest and with respect to which board of directors or
board of managers (or similar governing body) Employee serves as such Company
Group member’s designee or other representative.

23. Section 409A.

(a) Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the applicable
Treasury regulations and administrative guidance issued thereunder
(collectively, “Section 409A”) or an exemption therefrom and shall be construed
and administered in accordance with such intent. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.

(b) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was

 

14



--------------------------------------------------------------------------------

incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period in which the arrangement
is in effect.

(c) Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (i) the date of Employee’s death or (ii) the
date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

24. Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been
made. Nothing in this Section 24 shall require the Company to be responsible
for, or have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.

 

15



--------------------------------------------------------------------------------

25. Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by the Company, which clawback policies or procedures may provide for
forfeiture and/or recoupment of amounts paid or payable under this
Agreement. Notwithstanding any provision of this Agreement to the contrary, the
Company reserves the right, without the consent of Employee, to adopt any such
clawback policies and procedures, including such policies and procedures
applicable to this Agreement with retroactive effect..

26. Effect of Termination. The provisions of Sections 7, 9-14, 22 and 25 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

27. Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 8, 9, 10, 11 and 12 and shall be entitled to enforce
such obligations as if a party hereto.

28. Severability. If an arbitrator or court of competent jurisdiction determines
that any provision of this Agreement (or portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

EMPLOYEE

/s/ Greg Condray

Greg Condray ROAN RESOURCES LLC By:  

/s/ Tony C. Maranto

  Tony C. Maranto   Chief Executive Officer

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT